DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 and 9 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art fails to disclose or make obvious the claimed combination including the following features:
Totani (JP 2003326616A) teaches an apparatus (Fig 1) for collecting cut waste from the film (see ¶ [0026]) using a suction path (Fig 1, #10. See further ¶ [0020]) with an optical sensor (Fig 1, #11) connected to a controller (Fig 1, #3). However, the device of Totani utilizes a single suction path (see Fig 1) with fixed sidewalls.
Asahi (JP 2015054361A) teaches an apparatus (Figs 5 & 9) for collecting cut/punched waste from a material film (Fig 9, #22) utilizing multiple collection paths (See Fig 9, #45) for collecting the cut waste and detecting said collected waste (see ¶ [0035]). However, the device of Asahi utilizes multiple paths for collection of waste in contrast to the utilization of a single path for collection with at least one partition plate to separate the single suction path, as claimed in claims 1 and 9. 
Further, even if the device of Totani is modified to include the multiple paths of Asahi, there is no teaching to include that a partition plate (an interpretation could be made that the side walls of the multiple collection paths of Asahi shown in Fig 9 are “partition 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-7 and 10-17, they are allowed as depending from claims 1 and 9, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/VALENTIN NEACSU/             Primary Examiner, Art Unit 3731